Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment to the specification and claims set as noted from December 13, 2019 is accepted and acknowledged by the Examiner. 
IDS
The information disclosure statements (IDS) submitted on December 13, 2019 and May 1, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on December 13, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claim 10 is objected to because of the following minor informalities: in page 7, second line to the claim, change the word “taking” to “take” and in the last line into the claim, insert the word “where” between “samples,” and “the desired.” Appropriate amendment is required. 
Claim rejection – 35 U.S.C. 112
Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: in page 4, and second to third line, the phrase “an alternating rotation speed detection signal” is different from “the alternative signal voltage” as there is insufficient antecedent basis for this limitation in the claim. The remaining claims 2-9 and 11 depend on claim 1 and inherit the attributes of the base claim. As it seems also to be a translated English from a foreign language, the claims need to be revised for a proper format in line with USPTO filing practice. 
Allowable subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the objection as noted above respectively. 
Claims 2-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of Art
Kurimoto et al. (U.S. PAP 2007/0108969, hereon Kurimoto) discloses a rotation state detecting apparatus for detecting a rotational state of a direct current motor using a detection pulse outputted corresponding to rotation of the direct current motor includes a period measuring apparatus for measuring a period of the detection pulse, a period judging apparatus for judging whether the detection pulse is a rotation pulse indicating a rotation frequency of the direct current motor or a divided pulse into which the rotation pulse is divided on the basis of a period difference between the most recent Kurimoto, Abstract).  This is the state of the art. 
Unlike the prior art or record considered in the prosecution of the instant application of Kurimoto, the instant application is directed to “comparing each of [the] samples to a lower period limit and an upper period limit, to determine valid samples, the a value of which is included between the lower period limit and the upper period limit; and  if the a number of valid samples determined is greater than a first threshold, determining a desired period of the square signal based on the valid samples, wherein at least on the a condition that the number of valid samples is less than the first threshold, the determining of the desired period of the square signal  includes: computing a plurality of sums of at least two samples, determining, from among [the] plurality of sums, valid sums of consecutive samples, [the] valid sums being included between the lower period limit and the upper period limit, and  4Application No. 16/622,545 Second Preliminary Amendment computing an average of a set comprising a number of valid period samples and a number of valid sums of consecutive samples, the desired period of the square signal being taken as equal to said average,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
In reference to claim 10: the rational for the allowable subject matter is similar to claim 1 of the instant application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Roylance et al. (U.S. Patent No. 8,836,322) discloses method and system of a sensor interface having dynamic automatic gain control dependent on speed. 
Sasaki (U.S. Patent No. 8,836,321) discloses motor speed detection apparatus and motor control apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857